In this proceeding petitioners, Walter Coppedge and Herschel Huckabay, by their attorneys, have presented to this court verified petition, wherein they allege that they are unlawfully imprisoned at Holdenville by S.B. Turner, sheriff of Hughes county; that the cause of their restraint is a commitment issued by G.A. Holloway, justice of the peace, of Holdenville, on a complaint charging petitioner with the crime of robbery with firearms, in that they did hold up a poker game and robbed certain parties, to wit, Henry Johnson, Sam Graves, Travis Huckabay, Kirk Bilyeu, Vernon Moore, Bronce Ligon, Wince Harris, Amos Marshall, and Elmer Abernathy, on the 18th day of October, 1927, and wherein said petitioners waived preliminary examination and were held without bail to await the action of the district court of said county; a copy of the information therein filed attached. It is further averred that the proof is not evident nor the presumption great of their guilt. It is further averred that Geo. C. Crump, Judge of the Ninth Judicial District and the district court of Hughes county, is at this time absent from the district, and is in Wesley Hospital, at Oklahoma City, for medical treatment. Upon a hearing had it was ordered and adjudged that the petitioner Walter Coppedge be admitted to bail in the sum of $5,000, and that the petitioner Herschel Huckabay be admitted to bail in the sum of $2,000; said bonds to be conditioned as by law *Page 181 
provided, and to be approved by the court clerk of Hughes county, and upon his approval of said bonds the petitioners to be discharged from custody by said respondent.